United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-1260
                                    ___________

Larry Land, Sued as Larry D. Land,    *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the District
                                      * of Minnesota.
Internal Revenue Service; Blaine      *
Holiday,                              *         [UNPUBLISHED]
                                      *
            Appellees.                *
                                 ___________

                          Submitted: August 7, 2003

                               Filed: August 12, 2003
                                    ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Larry Land appeals the district court’s1 dismissal of his civil complaint and the
denial of his motion to reconsider. Having carefully reviewed the record, we
conclude that dismissal was proper for the reasons explained by the district court, and



      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Susan Richard Nelson, United States Magistrate Judge for the District of Minnesota.
that the district court did not abuse its discretion in denying the motion to reconsider.
Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-